1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSHUA LANDER, individually and                      Case No.: 21-CV-301 JLS (BLM)
     on behalf of all others similarly situated,
12
                                         Plaintiff,       ORDER APPROVING JOINT
13                                                        STIPULATION FOR THE ENTRY
     v.                                                   OF JUDGMENT AND DISMISSAL
14
                                                          WITHOUT PREJUDICE
     QUICKRECRUIT, LLC,
15
                                      Defendant.          (ECF No. 11)
16
17         Presently before the Court is the Parties’ Joint Stipulation for the Entry of Judgment
18   and Dismissal Without Prejudice (“Joint Stip.,” ECF No. 11). Good cause appearing, the
19   Court APPROVES the Joint Stipulation. As stipulated by and between the Parties, the
20   Clerk of the Court SHALL ENTER JUDGMENT in favor of Plaintiff Joshua Lander in
21   the amount of $4,000. The Court DISMISSES WITHOUT PREJUDICE the above-
22   captioned case as to Plaintiff and the proposed class. Dismissal as to Plaintiff alone shall
23   convert to WITH PREJUDICE on January 15, 2022, unless a motion is filed before such
24   date to vacate the dismissal.
25         IT IS SO ORDERED.
26   Dated: June 18, 2021
27
28

                                                      1
                                                                               21-CV-301 JLS (BLM)
